September 6, 1907. The opinion of the Court was delivered by
In this action, brought in a magistrate court, plaintiff sought to recover of defendant $8.00 damages by breakage while in its possession to a shipment of a box of crockery ware from Cincinnati, Ohio, to Blaney, S.C., and $50.00 penalty for failure to adjust and pay the claim within ninety days after the filing thereof, as prescribed by the act of February 23, 1903, 24 Stat., 81. The first trial resulted in a verdict for plaintiff, which, on appeal to the Circuit Court, was set aside and the case remanded to the magistrate court for new trial because of error in the admission of testimony. On the second trial before the magistrate, judgment was rendered in favor of plaintiff in the sum of $58.00, and on appeal to the Circuit Court, this judgment was affirmed, from which defendant appealed to this Court on one exception, assigning error to the Circuit Court in holding the act of February 23, 1903, 24 Stat., 81, not violate of art. 1, sec. 8, clause 3, of the Constitution of the United States relating to interstate commerce.
On the trial before the magistrate court, defendant offered no testimony, and the only testimony offered by plaintiff was proof of damage by breakage to the goods received. There was a presumption, therefore, that the goods were damaged while in the possession of defendant, the terminal carrier. Willet v. Ry. Co., 66 S.C. 478; Walker v. Ry., *Page 83 76 S.C. 309, and the finding of fact on this point by the Circuit Court is conclusive. This case, therefore, falls within the principle stated in Charles v. A.C.L.R. R. Co.,ante, 36, which sustained the constitutionality of this statute as applied to carriers doing business in this State in whose possession goods were lost or damaged.
The judgment of the Circuit Court is affirmed.